DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 5-7, 9 and 10 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muehleisen, US Patent 2002248.
Regarding claim 1, Muehleisen teaches a traffic sign comprising: an upper portion comprising a head member 15a and at least one arm member 20 and 20a, the head member 15a and at least one arm member 20 and 20a joined together by a torso member 14. The upper portion is configured to convey information to an observer by extension of the at least one arm member 20a. Muehleisen teaches a lower portion operably coupled to the upper portion, the lower portion comprising two leg members 17 a vertical support element 12, wherein the upper portion and the lower portion define a substantially planar stick figure structure, and a base 10 is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface, and at least a part of the lower portion (bottom of vertical support element 12) configured to extend into the boss 11 and be supported by the base 10.
 				
    PNG
    media_image1.png
    407
    192
    media_image1.png
    Greyscale

Regarding claim 1, Muehleisen teaches the upper portion and the lower portion form an integral body or are formed from a single piece of material. (page 1, column 1, lines 48-55).
Regarding claim 5, Muehleisen teaches the torso member 14 includes a first upper end and a second lower end, the head member 15a is joined with the torso member 14 near the first end of the torso member, at least one of the leg members 17 is joined with the torso member 14 near the second end of the torso member 14 and extends from the torso member, and the at least one arm member 20 and 20a is joined with the torso member 14 between the first and second ends of the torso member and extends from the torso member. 
Regarding claim 7, Muehleisen teaches the base 10 is a support base configured to removably engage the information conveying apparatus.
Regarding claim 9, Muehleisen teaches a second arm member 10a configured to extend from the torso member 14 to convey information to an observer.
Regarding claim 10, Muehleisen teaches arm member 20a is configured to hold a sign 23 to convey information to the observer.
Regarding claim 12, Muehleisen teaches a sign 23 configured to convey information to the observer.
Claims 1, 2 5-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoemaker, US Patent 1549156.
Regarding claim 1, Shoemaker teaches a traffic sign 10 comprising: an upper portion comprising a head member and at least one arm member 14, the head member and at least one arm member 14 joined together by a torso member 14. The upper portion is configured to convey information to an observer by extension of the at least one arm member. Shoemaker teaches a lower portion operably coupled to the upper portion, the lower portion comprising two leg members a vertical support element 4, wherein the upper portion and the lower portion define a substantially planar stick figure structure, and a base 1 and 3 is configured to allow at least the upper portion of the apparatus to maintain a substantially upright position with respect to a surface, and at least a part of the lower portion (bottom of vertical support element 4) configured to extend into the pipe 3 and be supported by the base 1. (See annotated figure below).
 		
    PNG
    media_image2.png
    604
    410
    media_image2.png
    Greyscale
			 
Regarding claim 2, Shoemaker teaches the upper portion and the lower portion form an integral body or are formed from a single piece of material. (page 1, lines 65-69).
Regarding claim 5, Shoemaker teaches the torso member includes a first upper end and a second lower end, the head member is joined with the torso member near the first end of the torso member, at least one of the leg members is joined with the torso member near the second end of the torso member and extends from the torso member, and the at least one arm member is joined with the torso member between the first and second ends of the torso member and extends from the torso member. 
Regarding claim 7, Shoemaker teaches the base 1 is a support base configured to removably engage the information conveying apparatus.
Regarding claim 9, Shoemaker teaches a second arm member  configured to extend from the torso member to convey information to an observer.
Regarding claim 10, Shoemaker teaches arm member is configured to hold a sign 12 to convey information to the observer.
Regarding claim 11, Shoemaker teaches the head member comprises at least one tab configured to engage a sign 12 to convey information to the observer.
Regarding claim 12, Shoemaker teaches a sign 12 configured to convey information to the observer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show a humanoid shaped display comprising a head, torso, arms and legs: 6601326, 5255457, 20030046840, 20070277414, 3010225, 2349706 and 1833503.


Response to Arguments
Applicant’s arguments with respect to claims 1, 2 5-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631